Title: From Alexander Hamilton to Amos Stoddard, 4 May 1799
From: Hamilton, Alexander
To: Stoddard, Amos


          
            Sir,
            New York May 4th 1799
          
          The Secretary of War has transmitted me a letter from Mr P Wadsworth stating that John Bushwell has applied for the discharge release of his Son a private in your company offering to procure a person in his place equally eligible should you find that to be the case you are at liberty to release exchange him.
          with true consideration
           Captain Stoddard.
        